UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: December 31, 2008 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/08 (Unaudited) ASSET-BACKED COMMERCIAL PAPER (34.5%)(a) Yield (%) Maturity date Principal amount Value Alpine Securitization 1.202 1/21/09 $19,902,000 $19,888,732 Atlantic Asset Securitization Corp. 2.515 1/26/09 27,375,000 27,327,474 Atlantic Asset Securitization Corp. 1.959 1/27/09 22,815,000 22,782,869 Atlantic Asset Securitization Corp. 0.400 1/8/09 9,524,000 9,523,259 Barton Capital Corp. 1.554 1/20/09 28,290,000 28,266,857 Barton Capital Corp. 1.554 1/16/09 29,200,000 29,181,142 Barton Capital Corp. 1.504 1/21/09 31,940,000 31,913,383 Bryant Park Funding, LLC 1.604 1/23/09 31,940,000 31,908,770 Bryant Park Funding, LLC 1.504 1/27/09 32,850,000 32,814,412 CAFCO, LLC. 1.756 1/20/09 27,545,000 27,519,559 CAFCO, LLC. 1.404 1/23/09 31,940,000 31,912,674 Enterprise Funding Co., LLC 4.142 1/12/09 32,850,000 32,808,846 Enterprise Funding Co., LLC 1.453 1/16/09 31,940,000 31,920,703 Falcon Asset Securitization Co., LLC 1.404 1/21/09 9,125,000 9,117,903 Falcon Asset Securitization Co., LLC 1.403 1/14/09 31,940,000 31,923,853 Gemini Securitization Corp., LLC 1.655 1/26/09 31,940,000 31,903,402 Gemini Securitization Corp., LLC 1.053 3/17/09 31,000,000 30,932,187 Gotham Funding Corp. 1.603 1/7/09 31,940,000 31,931,483 Gotham Funding Corp. 1.555 1/28/09 32,850,000 32,811,812 Govco, Inc. 1.511 6/17/09 31,000,000 30,784,292 Govco, Inc. 1.258 6/23/09 17,000,000 16,897,882 Govco, Inc. 1.005 6/16/09 15,000,000 14,930,833 LMA Americas, LLC 0.701 3/23/09 31,000,000 30,951,175 Old Line Funding Corp. 4.198 1/22/09 63,875,000 63,720,370 Ranger Funding Co., LLC 1.254 3/18/09 30,000,000 29,920,833 Sheffield Receivables Corp. 2.108 1/12/09 31,940,000 31,919,505 Sheffield Receivables Corp. 0.852 4/2/09 27,000,000 26,941,988 Starbird Funding Corp. 3.223 1/21/09 22,815,000 22,774,440 Starbird Funding Corp. 2.463 1/23/09 17,340,000 17,314,038 Thunder Bay Funding, Inc. 0.752 3/20/09 32,000,000 31,948,000 Thunder Bay Funding, Inc. 0.751 3/16/09 32,000,000 31,950,667 Tulip Funding Corp. 0.751 1/15/09 32,000,000 31,990,667 Tulip Funding Corp. 0.601 2/20/09 25,153,000 25,132,039 Victory Receivables Corp. 1.603 1/15/09 31,940,000 31,920,126 Windmill Funding Corp. 3.057 1/29/09 16,245,000 16,206,842 Working Capital Management Co. 3.122 1/23/09 16,425,000 16,393,884 Working Capital Management Co. 2.861 1/13/09 31,940,000 31,909,657 Working Capital Management Co. 1.751 1/5/09 13,000,000 12,997,472 Yorktown Capital, LLC 0.752 4/3/09 30,000,000 29,942,500 Total asset-backed commercial paper (cost $1,072,936,530) CORPORATE BONDS AND NOTES (24.7%)(a) Yield (%) Maturity date Principal amount Value Allstate Life Global Funding Trust sr. notes FRN Ser. MTN1 1.775 10/20/09 $29,200,000 $29,200,000 American Honda Finance Corp. 144A FRN Ser. MTN 2.319 8/26/09 16,140,000 16,140,000 American Honda Finance Corp. 144A FRN Ser. MTN 2.295 8/11/09 10,040,000 10,035,205 American Honda Finance Corp. 144A FRN Ser. MTN1 4.949 4/14/09 20,075,000 20,075,000 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 2.427 7/2/09 20,075,000 20,075,000 Bank of America NA sr. unsec. notes FRN Ser. BKNT (M) 4.350 4/3/14 37,415,000 37,415,000 Bank of America NA sr. unsec. notes FRN Ser. BKNT 3.665 7/30/09 18,250,000 18,250,000 Bank of Nova Scotia 144A sr. unsec. notes FRN (Canada) (M) 4.570 4/9/13 21,900,000 21,900,000 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 2.284 12/10/12 15,515,000 15,515,000 Commonwealth Bank of Australia 144A FRN Ser. MTN (Australia) 3.443 8/3/09 20,075,000 20,075,000 Commonwealth Bank of Australia 144A sr. unsec. unsub. notes FRN (Australia) 4.350 10/2/09 9,125,000 9,125,000 General Electric Capital Corp. sr. unsec. notes FRN Ser. A 3.343 2/2/09 18,250,000 18,252,049 IBM International Group Capital, LLC 144A company guaranty sr. notes FRN (International Business Machines Corp. (Guarantee (GTD))) 2.389 9/25/09 21,045,000 21,045,000 ING Bank NV 144A FRN (Netherlands) 1.716 7/24/09 18,250,000 18,250,000 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 2.346 6/15/09 20,715,000 20,715,000 ING USA Global Funding Trust FRN Ser. MTN1 2.028 10/19/09 20,020,000 20,020,000 Lloyds TSB Group PLC 144A sr. unsec. unsub. bonds FRB Ser. EXTC (United Kingdom) (M) 2.806 8/7/13 22,815,000 22,815,000 MetLife Global Funding I 144A sr. unsub. notes FRN 5.194 4/13/09 19,620,000 19,620,000 MetLife Global Funding I 144A sr. unsub. notes FRN 4.570 8/7/09 31,940,000 31,940,000 Monumental Global Funding III 144A sr. unsec. notes FRN 2.549 8/17/09 15,515,000 15,515,000 Monumental Global Funding III 144A sr. unsub. notes FRN 1.575 1/15/09 15,515,000 15,515,000 National Australia Bank, Ltd. 144A FRN (Australia) 2.423 10/6/09 16,425,000 16,425,000 Nordea Bank AB 144A FRN (Sweden) 3.891 9/24/09 21,685,000 21,685,000 Pacific Life Global Funding 144A sr. unsec. notes FRN 2.638 9/9/09 16,425,000 16,425,000 Pricoa Global Funding I 144A sr. unsub. notes FRN 2.445 9/11/09 26,465,000 26,465,000 Pricoa Global Funding I 144A sr. unsub. notes FRN Ser. MTN 1.836 9/25/09 13,690,000 13,690,000 Procter & Gamble Co. sr. unsec. notes FRN Ser. MTN 2.216 9/9/09 9,125,000 9,125,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 1.595 5/15/14 27,375,000 27,375,000 Royal Bank of Scotland PLC (The) 144A bank guaranty sr. unsec. unsub. notes FRN (United Kingdom) 2.396 10/9/09 16,425,000 16,425,000 Societe Generale 144A sr. unsec. unsub. notes FRN Ser. BKNT (France) 2.620 9/4/09 24,640,000 24,640,000 Svenska Handelsbanken AB 144A FRN (Sweden) 4.418 8/6/09 16,425,000 16,425,000 Svenska Handelsbanken AB 144A sr. unsec. notes FRN (Sweden) 3.885 8/25/09 22,815,000 22,815,000 Toyota Motor Credit Corp. FRN Ser. MTN 0.591 6/19/09 15,670,000 15,670,000 Toyota Motor Credit Corp. sr. unsec. notes FRN Ser. B 0.530 6/26/09 18,250,000 18,250,000 Toyota Motor Credit Corp. sr. unsec. notes FRN Ser. B 0.460 3/18/09 27,375,000 27,375,000 Wachovia Bank N.A. sr. unsec. notes FRN Ser. BKNT 4.608 8/4/09 28,290,000 28,290,000 Wells Fargo & Co. sr. unsec. notes FRN Ser. G 1.668 9/23/09 9,580,000 9,584,921 Wells Fargo Bank NA sr. unsec. notes FRN Ser. BKNT 0.621 5/28/09 20,020,000 20,020,000 Westpac Banking Corp./NY dep. notes FRN Ser. DPNT 5.119 8/14/09 18,250,000 18,250,000 Total corporate bonds and notes (cost $770,427,175) U.S. GOVERNMENT AGENCY OBLIGATIONS (13.6%)(a) Yield (%) Maturity date Principal amount Value Fannie Mae sr. unsec. notes FRN 3.356 7/28/09 $20,990,000 $20,986,600 Fannie Mae unsec. notes FRN 3.641 10/27/09 39,785,000 39,785,000 Fannie Mae unsec. notes FRN 2.180 2/12/10 19,620,000 19,616,802 Federal Home Loan Bank unsec. bonds FRB 2.204 2/19/10 19,435,000 19,427,776 Federal Home Loan Bank unsec. bonds FRB 1.095 3/13/09 22,815,000 22,815,000 Federal Home Loan Bank unsec. bonds FRB Ser. 1 1.995 5/13/09 27,375,000 27,375,000 Federal Home Loan Mortgage Corp. 2.623 2/20/09 39,785,000 39,641,332 Federal Home Loan Mortgage Corp. 1.259 6/24/09 31,940,000 31,747,029 Federal National Mortgage Association 2.749 3/18/09 17,340,000 17,240,430 Federal National Mortgage Association 2.369 2/19/09 31,940,000 31,837,836 Freddie Mac 2.679 3/19/09 10,950,000 10,887,935 Freddie Mac unsec. notes 2.170 11/12/09 24,180,000 24,180,000 Freddie Mac unsec. notes 1.150 12/23/09 32,000,000 32,000,000 Freddie Mac unsec. notes 0.890 12/30/09 31,000,000 31,000,000 Freddie Mac unsec. notes FRN 3.535 4/27/09 34,675,000 34,675,000 Freddie Mac unsec. notes FRN 0.488 9/21/09 21,355,000 21,355,000 Total U.S. government agency obligations (cost $424,570,740) COMMERCIAL PAPER (9.1%)(a) Yield (%) Maturity date Principal amount Value Australia and New Zealand Banking Group, Ltd. 144A FRN (Australia) 2.601 10/2/09 $13,690,000 $13,690,000 Citigroup Funding, Inc. 3.273 2/18/09 15,515,000 15,448,389 Export Development Canada (Canada) 1.671 8/31/09 31,940,000 31,585,732 Export Development Canada (Canada) 1.511 6/1/09 19,710,000 19,585,991 Greenwich Capital Holdings 3.150 3/13/09 16,425,000 16,324,579 HSBC USA, Inc. 1.979 2/12/09 32,850,000 32,774,500 Royal Bank of Scotland Group PLC (United Kingdom) 3.171 2/26/09 5,475,000 5,448,428 SanPaolo IMI US Financial Co. 3.110 3/5/09 13,690,000 13,616,642 SanPaolo IMI US Financial Co. 3.100 3/10/09 13,505,000 13,427,120 Shell International Finance B.V. (Netherlands) 1.660 4/8/09 31,940,000 31,798,000 Shell International Finance B.V. (Netherlands) 1.303 2/3/09 31,940,000 31,901,938 Westpac Securities NZ, Ltd. 144A FRN (United Kingdom) 3.069 1/28/09 21,900,000 21,895,217 Yale University 1.556 3/11/09 35,000,000 34,896,021 Total commercial paper (cost $282,392,557) $282,392,557 REPURCHASE AGREEMENTS (8.2%)(a) Principal amount Value Interest in $281,400,000 joint tri-party repurchase agreement dated December 31, 2008 with Bank of America Securities, LLC due January 2, 2009 maturity value of $121,400,540 for an effective yield of 0.08% (collateralized by Freddie Mac securities with a coupon rate of 5.50% and a due date of June 1, 2035, valued at $287,028,000) $121,400,000 $121,400,000 Interest in $300,000,000 joint tri-party repurchase agreement dated December 31, 2008 with Deutsche Bank Securities due January 2, 2009 maturity value of $103,800,577 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 5.00% to 7.00% and due dates ranging from April 1, 2034 to December 1, 2038, valued at $306,000,001) 103,800,000 103,800,000 Interest in $100,000,000 joint tri-party repurchase agreement dated December 31, 2008 with Goldman Sachs & Co. due January 2, 2009 maturity value of $31,400,070 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 9.00% and due dates ranging from April 1, 2015 to January 1, 2039, valued at $102,000,000) 31,400,000 31,400,000 Total repurchase agreements (cost $256,600,000) CERTIFICATES OF DEPOSIT (8.1%)(a) Yield (%) Maturity date Principal amount Value Abbey National Treasury Services PLC/Stamford, CT FRN 1.435 2/13/09 $20,075,000 $20,075,000 Barclays Bank PLC/NY FRN 1.495 2/17/09 15,515,000 15,515,000 Barclays Bank PLC/NY FRN 1.461 3/17/09 16,425,000 16,425,000 Barclays Bank PLC/NY FRN 0.908 2/23/09 19,345,000 19,345,000 BNP Paribas 1.180 3/19/09 31,000,000 31,000,000 Chase Manhattan Bank, USA, N.A. 1.750 2/17/09 31,390,000 31,390,000 Credit Suisse/New York, NY FRN 0.481 3/27/09 20,155,000 20,124,862 Deutsche Bank AG/New York, NY FRN 1.735 7/21/09 31,940,000 31,940,000 DnB NOR Bank ASA/New York 2.930 1/30/09 15,970,000 15,970,000 Lloyds TSB Bank PLC/New York, NY 1.880 3/12/09 8,000,000 8,000,000 Svenska Handelsbanken/New York, NY FRN 5.139 7/13/09 27,375,000 27,375,000 Unicredito Italiano/New York, NY 3.200 2/27/09 15,515,000 15,515,000 Total certificates of deposit (cost $252,674,862) MUNICIPAL BONDS AND NOTES (2.0%)(a) Yield (%) Maturity date Principal amount Value CO Hsg. & Fin. Auth. VRDN (Single Fam.) Ser. B-1 (M) 4.500 11/1/32 $9,305,000 $9,305,000 Ser. C-2, Class I (M) 4.500 11/1/35 19,650,000 19,650,000 CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2 (M) 0.700 7/1/36 7,700,000 7,700,000 Geisinger, PA Auth. Hlth. Syst. VRDN (Geisinger Hlth. Syst.) (M) 0.850 11/15/32 7,600,000 7,600,000 KS State Dev. Fin. Auth. VRDN (Sisters of Charity), Ser. D (M) 1.150 12/1/31 7,200,000 7,200,000 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. A (M) 1.200 9/1/30 5,600,000 5,600,000 Ser. B (M) 1.200 9/1/30 4,600,000 4,600,000 Total municipal bonds and notes (cost $61,655,000) TOTAL INVESTMENTS Total investments (cost $3,121,256,864) (b) NOTES (a) Percentages indicated are based on net assets of $3,113,788,029 . (b) The aggregate identified cost on a financial reporting and tax basis is the same. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Variable Rate Demand Notes (VRDN), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC, responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Valuation inputs Investments in securities Other financial instruments Level 1 $ $ Level 2 3,121,256,864 Level 3 Total $3,121,256,864 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
